[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION (RE: MOTION #143)
This is an action contesting the amount of assessed damages for the condemnation of the real property at 344 Main Avenue, Norwalk, Connecticut, owned by the Plaintiff Corporation.
The defendant filed a MOTION TO DISMISS on March 7, 1994 on the grounds that the appeal was not commenced within the period prescribed within the governing statute, Conn. Gen. Stat. §13a-76.
The plaintiff filed an AFFIDAVIT TO SUPPORT OBJECTION TO MOTION TO DISMISS on March 28, 1994.
The Court, on January 16, 1996, denied the MOTION TO DISMISS (Motion #126) on the grounds that the Notice of Condemnation and Assessment of Damages was mailed to the wrong address.
Motions 133 and 135 are not in the file.
Dated at Stamford, Connecticut this 25th day of July, 1996.
RICHARD J. TOBIN, JUDGE